447 F.2d 1371
James L. CRAWFORD, Petitioner-Appellee,v.John WATKINS, as Warden of Draper Correctional Institution, Respondent-Appellant.
No. 71-1815 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
September 17, 1971.

Appeal from the United States District Court for the Northern District of Alabama; Clarence W. Allgood, District Judge.
William J. Baxley, Atty. Gen., of Ala., Walter S. Turner, Chief Asst. Atty. Gen., Montgomery, Ala., for respondent-appellant; George W. Royer, Jr., Legal Research Aide, of counsel.
Arthur Parker, Parker, Wilkinson, Montgomery & Gwin, Birmingham, Ala., for petitioner-appellee.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


Notes:


*
 Rule 18, 5 Cir. See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 430 F.2d 966 (5 Cir. 1970)